Citation Nr: 1042510	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-09 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bladder cancer, to include 
as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to May 1970.  
He served in Vietnam from June 1969 to May 1970.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from June 2006 rating decision 
of the VA Regional Office in Oakland, California that denied 
service connection for bladder cancer, to include as due to Agent 
Orange/herbicide exposure.  


FINDINGS OF FACT


1.  The Veteran had service in Vietnam; exposure to 
herbicides/Agent Orange may be presumed.

2.  Bladder cancer was not shown during service, was manifested 
many years after discharge from active duty, and is unrelated to 
service. 



CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309. (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he now bladder cancer of service onset, 
to include as a result of exposure to Agent Orange, for which 
service connection should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.  

Here, the Veteran was sent a letter in April 2006 prior to the 
initial unfavorable decision on the claim of entitlement to 
service connection for bladder cancer due to Agent Orange 
exposure.  The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  Notification 
pertaining to a disability rating and an effective date for the 
award if service connection were granted was also sent to the 
appellant at that time.  In this case, however, service 
connection is being denied.  Therefore, no rating or effective 
date will be assigned with respect to the claimed condition.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA clinical records have been requested and secured.  
The Veteran's statements in the record and clinical literature he 
has submitted in support of his claim have been carefully 
considered.

In the Informal Hearing Presentation dated in October 2010, the 
Veteran's Representative requests that the case be remanded for a 
VA examination.  The Board finds, however, that a VA examination 
as to the claim for bladder cancer secondary to Agent Orange 
exposure in not indicated in this case.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that VA must 
provide a medical examination when there is: (1) competent 
evidence of a current disability or persistent recurrent symptoms 
of a disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  In this case, there is no reliable lay or medical 
foundation to support the claim of service connection for bladder 
cancer due to Agent Orange exposure other than lay assertions 
that is not deemed to be competent for reasons explained in the 
legal analysis portion of this decision.  Additionally, there is 
no reliable evidence which satisfies the second or third 
criterion of the McLendon analysis to establish service 
connection also due to lack of competency on the Veteran's part.  
The Board therefore finds that the evidence on file is adequate 
to render a decision on these claims and that an examination is 
not necessary.

For reasons discussed below, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim of entitlement to 
service connection for bladder cancer, to include as due to Agent 
Orange exposure, is ready to be considered on the merits.



Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a malignancy becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.307, 3.309 (2010).

VA regulations provide that a Veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) 
(2010).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
These diseases shall be service connected if a Veteran was 
exposed to an herbicide agent during active military, naval, or 
air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002 
& Supp. 2010), 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(d) are also 
satisfied. 38 U.S.C.A. §§ 501(a), 1116 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.309(e) (2010).  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  Presumptive 
service connection for these disorders as a result of Agent 
Orange exposure is warranted if the requirements of 38 C.F.R. 
§ 3.307(a) (6) are met. 38 C.F.R. § 3.309(e).

The diseases listed at § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the 
Veteran was exposed to an herbicide agent during active military, 
naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  VA 
regulations specify that the last date on which a Veteran shall 
be presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) (2010).




Factual Background

The Veteran's service treatment records reflect no complaints or 
treatment for a bladder problem.  The genitourinary system was 
evaluated as normal on examination in May 1970 for separation 
from service.  He denied all genitourinary-related complaints on 
the Report of Medical History.  

VA outpatient clinic notes dated in October 2002 from an 
examination conducted for Agent Orange purposes reflect the 
Veteran was status post cystoscopic removal of bladder cancer.  
It was reported that he had developed hematuria about a year 
before and that bladder cancer had been diagnosed at the Kaiser 
facility.  It was reported that there was a history of alcohol 
abuse but that he had stopped drinking in 1999.   

The Veteran filed a claim of entitlement to service connection 
for bladder cancer as due to Agent Orange exposure in March 2006.

VA outpatient records dated between February and October 2003 
note that the Veteran was first treated at Kaiser Permanente in 
February 2001 for bladder tumors for which he received 
transurethral resection of two small grade I noninvasive 
transitional cell carcinomas.  It was reported that he had 
essentially the same procedure in December 2002 for bladder 
tumors.  The condition was noted to be recurrent.  It was noted 
that the appellant was concerned about the treatment plan, wanted 
a second opinion and was worried about Agent Orange as he had not 
had other risk factors for cancer.  VA outpatient records dated 
in March 2006 indicate that the same procedure was performed in 
March 2004 for low-grade transitional cell cancer.  The appellant 
continued to be followed up for recurrent bladder tumors.  He 
underwent transurethral resection of bladder tumor in January 
2007 at VA.

In support of this claim, the Veteran submitted articles and 
writings from a variety of sources, as well as two Board 
decisions in which the effects of Agent Orange were discussed. 

Legal Analysis

The Board has carefully reviewed the clinical evidence and record 
but finds that service connection for a bladder cancer is not 
warranted.  In this regard, service treatment records are 
entirely silent for bladder complaints or treatment and the 
genitourinary system was evaluated as normal on examination in 
May 1970 at separation from service.  There is no documentation 
evidencing treatment for a bladder disorder or cancer in the year 
following discharge from active duty.  The Board points out that 
the reliable evidence first indicates bladder cancer in 2001, 
more than 30 years after discharge from active duty, for which he 
underwent surgery.  The Board thus finds that the lack of 
inservice evidence of a bladder disorder, the normal 
genitourinary separation examination, and no diagnosis of  
bladder cancer for more than 30 years after service clearly 
compel a finding that reported symptoms of bladder disease in 
service or continuity of symptomatology thereafter are not 
credible.  Moreover, no professional in the record has attributed 
bladder cancer to service.  Under the circumstances, the Board 
thus finds that service connection for bladder cancer is not 
warranted on a direct or presumptive basis. See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

The Veteran primarily claims, however, that bladder cancer is the 
result of exposure to Agent Orange while serving in Vietnam.  The 
Board points out that certain presumptions are granted for 
Veterans who were exposed to the herbicide Agent Orange during 
service in Vietnam.  However, bladder cancer is not among the 
conditions for which presumptive service connection is available 
based on herbicide exposure. See 38 C.F.R. §§ 3.307, 3.309 (e).  
Notwithstanding the foregoing presumption provisions, a claimant 
is not precluded from establishing service connection for 
disability due to exposure to herbicides with proof of direct 
causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Here, the evidence of record reflects onset of bladder cancer 
more than 30 years after service discharge.  While the Board 
concedes the appellant's exposure to herbicide agents in Vietnam, 
the evidence does not demonstrate that bladder cancer disorder is 
attributable to Agent Orange exposure therein.  The Board would 
point out that the etiology of the Veteran's bladder cancer is a 
complex medical matter beyond the ken of a layperson. Jandreau v. 
Nicholson, 492 F. 3d 1372 (2007).  In this instance, no clinical 
professional, to include any of the expert authority the Veteran 
has submitted in support of his claim has related bladder cancer 
to Agent Orange exposure in service.  Those articles and papers 
only vaguely refer to a relationship between dioxin exposure and 
cancer, but none specifically posits a connection between bladder 
cancer and Agent Orange.  The Secretary of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 (1994). 
See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-
57,589 (1996).  As noted previously, bladder cancer is not one of 
the conditions for which a presumption applies relative to 
herbicide exposure.  As well, the VA decisions the Veteran has 
submitted in support of his claim may be distinguished from the 
facts of his case simply on the basis that no clinical 
professional has provided any well-rationalized opinion as 
whether there is a relationship between the development of his 
bladder cancer and Agent Orange exposure.  In regard to the VA 
decisions, one involved a different form of exposure and is not 
material to this case.  The other involved conflicting opinions 
regarding that particular Veteran.  The Board decisions are not 
precedent, controlling or particularly influential.

In this regard, the Board acknowledges that lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation. See 38 
U.S.C.A. § 1153(a) (West 2002 & Supp 2010); 38 C.F.R. § 3.303(a); 
Jandreau; see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006).  A layman is competent to report that that he or she 
notices symptoms as such come through one of the senses. See 
Layno v. Brown, 6 Vet. App 465, 470 (1994).

The Board has carefully considered the appellant's lay assertions 
in this regard.  However, the etiology of the remote onset of 
bladder cancer and whether it is due to exposure to Agent Orange 
(herbicides) requires specialized training for a determination as 
to its causation, and is therefore not susceptible of lay 
opinion.  In this instance, no connection has been proposed 
between bladder cancer and Agent Orange exposure except for the 
Veteran's own statements that are not competent for reasons 
stated herein.  The Board thus finds that there is no probative 
evidence suggesting that his bladder cancer is related to service 
on any basis.  At this time there is no probative evidence of 
bladder cancer during service or within one year of separation, 
or evidence that otherwise links bladder cancer to any inservice 
event.  

Therefore, inasmuch as the probative evidence weighs against a 
relationship to service or presumed Agent Orange/herbicide 
exposure therein, the record affords no basis to grant service 
connection.  Therefore, the preponderance of the evidence is 
against the claim and service connection for bladder cancer is 
denied.


ORDER

Service connection for bladder cancer is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


